Citation Nr: 1223804
Decision Date: 07/10/12	Archive Date: 09/11/12

DOCKET NO.  12-09 225	)        DATE JUL 10 2012

On appeal from the Department of Veterans Affairs Regional Office in St. Louis, Missouri

THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for residuals of surgery for deviated nasal septum.

4. Entitlement to service connection for sleep apnea, to include as secondary to deviated nasal septum surgery.

REPRESENTATION

Veteran represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD 

T. R. Bodger, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1945 to September 1949 and from September 1950 to November 1951.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for residuals of an in-service deviated nasal septum surgery and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1. The Veteran's bilateral hearing loss is not related to an in-service disease or injury, to include in-service acoustic trauma.

2. The Veteran's tinnitus is not related to an in-service disease or injury, to include in-service acoustic trauma

-2-

CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in active service, nor may it be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131,5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

2. Tinnitus was not incurred in service. 38 U.S.C.A. § 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.    Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112,120(2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service

-3-

connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Prior to initial adjudication of the Veteran's claims, a letter dated in July 2010 fully satisfied the duty to notify provisions. 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio, 16 Vet. App. at 187.

The Board also concludes the duty to assist the Veteran has been satisfied. The Veteran's service treatment records and private medical records identified by the Veteran have been obtained, to the extent possible. In August 2010, the Veteran indicated that he had no further information or evidence to support his claim. Throughout the period on appeal, the Veteran has not indicated seeking treatment through a VA medical center. He has also not indicated that there are outstanding records which are pertinent to his claims.

The duty to assist also requires that a veteran be scheduled for an examination in certain cases. An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.   McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was afforded a VA medical examination in November 2010 to obtain an opinion as to whether the Veteran's bilateral hearing loss and tinnitus can be directly attributed to service. The November 2010 VA examiner reviewed the entire claims file, performed an examination of the Veteran, and opined that he could not resolve the Veteran's claims of hearing loss and tinnitus without resorting to mere speculation. The examiner explained that the Veteran's hearing loss and tinnitus were not noted until 2007 and given the Veteran's age, medication use (as noted in the private treatment records), and post-military noise exposure), and that providing a positive nexus opinion would be mere speculation. In Jones v. Shinseki, 23 Vet. App. 382, 389 (2010), the United States Court of Appeals for Veterans Claims (Court) noted that an examiner's statement that an opinion cannot be

-4-

provided in a case "without resort to mere speculation ... must not become a mantra that short circuits the careful consideration to which each claimant's case is entitled." The Board finds that the VA examiner's opinion is adequate as the examiner explained why she could not provide a medical opinion without resorting to speculation. She noted the Veteran's in-service bilateral ear infections and in-service noise exposure but also cited to medical literature, and indicated that other factors hindered her ability to provide such an opinion. Therefore, the Board finds that the November 2010 VA examination is adequate. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Furthermore, in Martinak v. Nicholson, 21 Vet. App. 447,455-56 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of a veteran's bilateral hearing loss disability on occupational functioning and daily activities. See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2007). The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination. The Veteran, as a lay person, is competent to submit evidence of how the hearing loss affects his everyday life. See Layno v. Brown, 6 Vet. App. 465,469- 470 (1994) (finding that lay testimony is competent when it regards features or symptoms of injury or illness). During the November 2010 examination, the Veteran reported that his hearing problems impacted his ability to hear sounds clearly. He also indicated experiencing a constant, white noise. It appears that the examiner noted how the Veteran's disability affected his daily activities. Further, the Veteran has not demonstrated any prejudice caused by a deficiency in the examination. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4).

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4).

-5-

The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate. Washington v. Nicolson, 21 Vet. App. 191 (2007). There is no error or issue that precludes the Board from addressing the merits of this appeal.

II.   Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110. For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b). If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id. Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) {citing Hickson v. West, 12 Vet. App. 247, 253 (1999)). In many cases, medical evidence is required to meet the requirement that the evidence be "competent". However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. Barr, 21 Vet. App. at 309.

For claims of service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection. 38 C.F.R. § 3.385. "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000,

-6-

3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000,2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent." 38 C.F.R. § 3.385.

The purpose of section 3.385 is to establish guidelines for determining when a hearing "disability" is present so that service connected compensation may be awarded, and that section 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service. Hensley v. Brown, 5 Vet. App. 155, 159 (1993). The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley, 5 Vet. App. at 157.

In this case, post-service medical records indicate that the Veteran suffers from tinnitus and mild to moderately-severe sloping sensorineural hearing loss with excellent word recognition bilaterally. As the Veteran currently has tinnitus and bilateral hearing loss, the Board turns to the issues of in-service incurrence and nexus.

By way of background, the Veteran's DD Form 214 for his service from September 1950 to November 1951provides that his military occupation specialty was unknown but that he served in the U.S. Marine Corps, and received the Korean Service Medal. The DD Form 214 for his service from September 1945 to September 1949 provides that the Veteran was a radio operator. The Veteran has continually asserted that he was exposed to in-service noise exposure, to include combat service during the Korean War, as well as in-service severe ear infections. As will be discussed in greater detail below, the Veteran is competent to state that he experienced acoustic trauma in service and to discuss the symptoms he experienced during service. See generally Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran's service treatment records are negative for findings of bilateral hearing loss. At his September 1945 enlistment and September 1950 discharge examinations, the Veteran's hearing was 15/15 bilaterally, which is considered

-7-

normal. During his reenlistment examination in September 1950, his whispered voice hearing test was again 15/15. In July 1951, the Veteran complained of painful left ear and was initially diagnosed with perforation of the left eardrum, tympanic membrane. On July 16, 1951, the examination results revealed an acute diffuse external auditory infection, no a middle ear disease. His initial diagnosis was changed by reason of error to diffuse infection of the external auditory meatus as evidenced in a July 17, 1951 treatment note. In notes dated on July 21, 1951 and July 22, 1951, the Veteran's right ear was infected, with evidence of cellulitis spreading into the periaural tissue. X-rays taken of the right ear showed the canal to be patent and inflamed with some tenderness. As of July 29, 1951, the Veteran was fit for duty. During the November 1951 separation examination, the Veteran's whispered voice test was 15/15 bilaterally. The examiner found that the Veteran's ear drums were scarred bilaterally.

In a December 2007 private record from the Veteran's neurologist, he complained of hearing loss and ringing in his ears. A February 2009 private neurological report notes that the Veteran was positive for tinnitus. Private neurological treatment records dated from August 2009 to October 2010 show continued complaints of ringing in the ears.

The Veteran was afforded a VA examination in November 2010 which revealed reports that he did not hear all sounds clearly and experienced constant "white" noise. During the examination, the Veteran reported that his occupation during service was that of a radio operator. He indicated being exposed to artillery and mortar fire. He also reported a post-service work history of engineering and operations supervisor setting up telephone circuits and recreational noise exposure of hunting once a year and occasionally operating power tools, lawn mowers, power boats, and motorcycles. After examination, the Veteran was diagnosed with tinnitus and bilateral mild to moderately-severe sloping sensorineural hearing loss. As indicated above, the examiner concluded that she could not provide an etiological opinion as to the Veteran's hearing loss or tinnitus without resorting to mere speculation. After noting the Veteran's in-service ear infections and the Veteran's in-service noise exposure, the examiner provided that she could not provide an etiological opinion given the Veteran's age, specific ototoxic medication, post-

-8-

military noise exposure, and the fact that he did not report hearing problems until 2007, over 50 years after service separation. As noted above, an examiner's statement that an opinion cannot be provided in a case "without resort to mere speculation ... must not become a mantra that short circuits the careful consideration to which each claimant's case is entitled." Jones, 23 Vet. App. at 389. Given the examiner's careful consideration, the Board finds this examination to be adequate.

The Veteran submitted numerous statements in support of his claims for bilateral hearing loss and tinnitus. In his December 2010, the Veteran asserted that his in-service ear infections as well as the acoustic trauma caused his hearing loss and tinnitus. In his April 2012 VA Form 9, the Veteran asserted that he suffered from hearing problems long before 2007, when it is first noted in the medical records. Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Barr v. Nicholson, 21 Vet App 303 (2007); Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

While the Veteran is competent to report his hearing problems, hearing loss (sufficient to meet the requirements of § 3.385) is not a condition capable of lay diagnosis, much less the type of condition that can be causally related to military service by lay testimony. Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372. The Veteran is also competent to provide a lay diagnosis of his tinnitus as it is a condition capable of lay observation. See Charles v. Principi, 16 Vet. App. 370 (2002). However, he is not competent to diagnose his bilateral hearing loss disability and cannot provide an etiological opinion as his hearing loss or his tinnitus.

-9-

Furthermore, post-service medical records demonstrate that the Veteran did not seek medical treatment for his bilateral hearing loss until the 2007, more than 50 years after service discharge. See Maxson v. West, 12 Vet. App. 453 (1999), qflTd, 230 F.3d 1330 (Fed. Cir. 2000) (finding that continuity of symptomatology may be rebutted by the absence of medical treatment for the claimed condition for many years after service). The Board finds that the lack of medical evidence establishing hearing problems in service or for decades afterwards outweighs the Veteran's statements of continuity of symptomatology offered many years after service and in conjunction with his filing claims for benefits. See Caluza v. Brown, 1 Vet. App. 498, 511 (1995) {citing Burns v. HHS, 3 F.3d 415, 417 (Fed. Cir. 1993)).

The Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's current hearing loss or tinnitus and any incident of service, including in-service noise exposure. Service connection must be denied on a direct basis.

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and an organic diseases of the nervous system, which includes sensorineural hearing loss, becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§3.307, 3.309. The record does not reflect a diagnosis of a hearing loss disability within one year of service separation. Accordingly, the Veteran cannot benefit from application of the presumption. Id.

The Board finds that the preponderance of the evidence is against the Veteran's claims for bilateral hearing loss and tinnitus. The benefit-of-the-doubt rule does not apply, and the claims must be denied. 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.

-10-

ORDER 

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for tinnitus is denied.

REMAND

Reason for Remand: To provide the Veteran with a VA examination

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b). The Veteran was afforded a VA respiratory examination in November 2011 to evaluate the nature and etiology of any respiratory problems, to include residuals of his in-service deviated nasal septum surgery and his sleep apnea. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

After indicating review of the claims file, the November 2011 examiner found no nasal obstruction. The Veteran's pulmonary function testing was normal. Noting the private neurology treatment notes, the only respiratory condition noted during the examination was the Veteran's obstructive sleep apnea. During the examination, the Veteran denied any significant history of sinus or nasal allergies or sinus infections. He denied using any medications. He did not frequent sore throats due to his CPAP machine and his mouth breathing. There was mild, clear drainage. There were no exudates, lesions, hypertrophy tissue, or nasal or sinus tenderness with palpation found during the examination. The examiner then indicated that there was a possible slight cartilage deviation to the right which was nonobstructive. The examiner diagnosed the Veteran with sleep apnea but did not find any other nasal or respiratory disorder. The examiner found that the Veteran's organic sleep

-11-

apnea is a form of central sleep apnea and that this condition is most likely related to his organic REM sleep behavior condition. The examiner then opined that the Veteran's sleep apnea condition would not be related to any nasal blockage that may exist. The examiner did not provide a rationale for such a conclusion. The examiner also did not provide an opinion as to whether the Veteran's sleep apnea was caused by or related to his in-service surgery and/or related to any residuals of his deviated nasal septum surgery. As such, the matter must be remanded for the Veteran to be afforded a new VA examination and for the examiner to provide an adequate opinion. See Barr, 21 Vet. App. at 312.

It is noted that the Veteran's service treatment records are silent for any respiratory problems during his first tour of duty from September 1945 to September 1949. He was reenlisted in September 1950. The September 1950 enlistment examination report shows a nasal septum deviated to the right. A separate September 1950 treatment note indicates that the Veteran was diagnosed with a badly deviated septum to the right. In July 1951, the Veteran underwent a surgery to remove a left septal spur. Two days after his surgery, his airway was healing well. Seven days after his surgery, the Veteran's nose had healed and he was found to be fit for duty. The Veteran did not seek further treatment for any sinus, nasal, or respiratory problems and in his November 1951 separation examination, the Veteran's nose and sinuses were found to be clinically normal.

The Veteran has continually asserted that his in-service deviated nasal septum surgery resulted in his inability to properly breathe both during and after service. He is competent to report his in-service and post-service symptoms. See Jandreau, 492 F.3d at 1377. Despite these contentions, the November 2011 VA examiner noted that the Veteran denied any nasal, sinus, or respiratory problems, which is contrary to the Veteran's statements throughout the period on appeal. Furthermore, the VA examiner indicated that there was a possible slight cartilage deviation to the right. However, the examiner did not provide such a diagnosis or opine as to whether the deviated nasal septum on the right was aggravated.

It is noted that the Veteran's September 1950 enlistment examination noted a deviated nasal septum on the right. As such, it appears that the Veteran had a

- 12-

preexisting condition and the presumption of sound condition does not attach. See 38 C.F.R. § 3.304(b). In determining the presumption of aggravation, it is noted that the usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment will not be considered service connected unless the disease is otherwise aggravated by service. 38 C.F.R. § 3.306(b). In Verdon v. Brown, 8 Vet. App. 529 (1996), the Court held that "where a preexisting disability has been medically or surgically treated during service and the usual effects of the treatment have ameliorated the disability so that it is no more disabling than it was at entry into service, the presumption of aggravation does not attach as to that disability," but that "when a disability has been made worse in one respect and improved in another respect by in-service medical or surgical treatment, the rating schedule should be used to determine if the overall degree of disability has increased during service." Id. at 538.

The evidence shows that the Veteran entered his second period of active duty with a deviated nasal septum to the right. He has continually asserted that he had breathing problems since his in-service surgery. There is also evidence of a possible current deviated nasal septum to the right. On remand, the VA examiner is asked to clarify whether the Veteran has deviated nasal septum to the right and, if so, whether the in-service surgical treatment aggravated his deviated nasal septum.

Furthermore, the private treatment notes from a Dr. Lynch indicate that the Veteran was seen by a Dr. Itani for sleep complaints for which he was diagnosed with sleep apnea. There are no private treatment records from a Dr. Itani although they appear to be relevant to his claim. As such, on remand, the RO should attempt to obtain these treatment records and associate them in the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). Expedited handling is requested.)

1. Contact the Veteran and attempt to obtain private medical records relevant to the Veteran's sleep apnea

-13-

from a Dr. Itani, as referred to in the December 2007 private treatment report from Dr. Lynch. The RO should then associate these documents with the Veteran's claims file. All efforts to obtain these records should be documented.

2. Then, schedule the Veteran for another VA
examination to determine whether the Veteran has any nasal, sinus, or respiratory conditions, including but not limited to sleep apnea, and if so, whether any disability is related to service and/or related to his in-service deviated nasal septum surgery. The examiner is also asked to determine whether the Veteran has a current diagnosis of deviated nasal septum to the right and, if so, whether the in-service surgery dated in July 1951 aggravated the Veteran's overall deviated nasal septum disability.

In rendering this medical opinion, the examiner is asked to review the entire records, include a copy of this Remand and cite to the service treatment records, to include the Veteran's September 1950 entrance examination which notes a deviated nasal septum to the right, a July 1951 treatment note which indicates that the Veteran underwent a surgery to remove a left septal spur, the November 1951 separation examination, and the November 2011 VA examination report. The examiner is asked to comment on the private medical evidence and the Veteran's competent lay statements noted above which indicated that he has had difficulty breathing since in-service deviated nasal septum surgery.

-14-

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-up of symptomatology which resolve with return to the baseline level of disability. The examiner should provide a complete rationale for any opinion provided.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

If the examiner is unable to provide any of the requested opinions without resorting to speculation, the examiner must provide an explanation for the basis of that determination. See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). For example, no medical expert could provide the requested opinion because information from service or shortly thereafter is missing; current medical knowledge could yield many possible answers and/or opinions; the examiner lacks the expertise to render the requested opinion; or other testing is needed. In so doing, the examiner should

-15-

also identify the evidence required in order to render a non-speculative opinion. Thereafter, the AMC should attempt to obtain any identified evidence and return the claims file to the examiner for completion of the opinion.

3.   The RO should then readjudicate the claim. If such action does not resolve the claim, a supplemental statement of the case (SSOC) should be issued to the Veteran and his representative. An appropriate period of time should be allowed for response. Thereafter, this claim should be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

-16-



